IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sherry E. Williamson,           :
                  Petitioner    :
                                :
           v.                   :               No. 1370 C.D. 2015
                                :               Submitted: January 15, 2016
Unemployment Compensation Board :
of Review,                      :
               Respondent       :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                             FILED: May 6, 2016

              Sherry Williamson (Claimant), pro se, petitions for review of an
adjudication of the Unemployment Compensation Board of Review (Board)
denying her claim for benefits. The Board held that Claimant was ineligible for
benefits under Section 402(b) of the Unemployment Compensation Law (Law)1
because she did not have a necessitous and compelling reason to quit her job. For
the reasons that follow, we affirm.
              Claimant worked as a full-time production worker for Cook, Inc.
(Employer) from September 2008 until March 12, 2015. On March 12, 2015,
Claimant was involved in an altercation with her co-workers. Employer called


1
 Act of December 5, 1936, Section Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b).
Section 402(b) provides, inter alia, that “[a]n employe shall be ineligible for compensation for
any week … [i]n which his unemployment is due to voluntarily leaving work without cause of a
necessitous and compelling nature….” 43 P.S. §802(b).
Claimant into a meeting to discuss the incident. At the end of the meeting,
Claimant resigned from her employment.
                Claimant applied for unemployment benefits. On April 2, 2015, the
Indiana UC Service Center sent Claimant a Notice of Determination concluding
that Claimant was ineligible for benefits. Claimant appealed the determination,
and a hearing before a Referee was scheduled for May 5, 2015. At the hearing,
Claimant testified on her own behalf, and Kristy McCorkle, Employer’s Human
Resources Manager, testified on behalf of Employer.
                Claimant testified about the altercation with her co-workers.
According to Claimant, the March 12, 2015, incident began when Claimant
criticized a co-worker’s personal hygiene. Claimant testified that

                [the co-worker] screamed to the top of her lungs at me and said
                that she -- I could not smell her all the way over [where I was].
                I mean she screamed at the top of her lungs. And I told her I
                could smell her -- this other coworker, Leslie, I said I could
                smell her a-s-s right here. And as I was going back to my seat
                her other friend, Nancy, ran up to me like they were going to
                jump me. She was in my face like this close, and then all of a
                sudden I’m the one who gets called down to HR, so I figured
                they were calling me down there to question me about it.

Notes of Testimony, 5/5/2015, at 5 (N.T. ___). Claimant offered the following
testimony about her meeting with McCorkle and Employer’s president following
the incident:

                Kristy [McCorkle] asked me what happened in the room. And
                the president’s sitting there and he says well how did you -- no,
                exactly how did you say it? And I’m thinking, what do you
                mean how, I just told you how I said it. And this -- the
                president has already called me a paranoid liar when I’ve come
                to him several times about inciden[ts] that have gone on with
                me and nothing was ever done, or with HR, so I figured why
                                            2
              would I ever go to them with -- I mean with a problem of me
              not having transportation to work. I mean nothing’s ever done.
              They’ve never helped me out, they don’t give out company cars
              or anything like that to production employees. And so I just
              had enough of it. I just reached my peak with it and I just told
              them, look, this is the last time we’re going to meet together,
              would you please walk me out to my locker. I gave them my
              badge. I don’t even know what -- I don’t even know the reason
              why they called me to the office, really.

N.T. 5-6.
              Because Claimant did not explain her alleged transportation problems,
the Referee questioned her further on that issue and any steps she had taken to
resolve it:

              [Referee]: Okay. Did you ever go to the employer with your
              transportation problems?

              [Claimant]: No. My supervisor knew I had transportation
              problems. That’s my employer. He knew I had transportation -
              - George. But as far as going to HR or to the president, it’s like
              I said, I’ve gone to them five different times with my problems
              and they have never solved any of my problems for me.
              Nothing has ever been solved.

N.T. 6. McCorkle testified that she was unaware of Claimant’s transportation
problems.
              On April 15, 2015, the Referee issued a decision holding Claimant
ineligible for unemployment benefits pursuant to Section 402(b) of the Law, 43
P.S. §802(b). In doing so, the Referee specifically found:

              6. [Claimant] made no mention of any transportation problems
              as she was escorted from the workplace.

              7. [Claimant] voluntarily left her job because she felt targeted
              by the employer.
                                           3
Referee Decision at 1, Findings of Fact No. 6, 7.             Accordingly, the Referee
reasoned that Claimant “has not shown that she was under real and substantial
pressure to leave her job or that she made a reasonable effort to preserve the
employment relationship.” Id. at 2. On June 23, 2015, the Board affirmed the
decision of the Referee, and Claimant petitioned for this Court’s review.
              On appeal,2 Claimant contends that the Board erred in finding that
Employer was unaware of Claimant’s transportation problems and in concluding
that Claimant did not quit for a necessitous and compelling reason. We disagree.
              Claimant first contends that the Board’s finding that Employer was
unaware of Claimant’s transportation problems is not supported by substantial
evidence. However, in unemployment appeals, the Board’s findings of fact are
conclusive if the record, taken as a whole, contains substantial evidence to support
them. Taylor v. Unemployment Compensation Board of Review, 378 A.2d 829,
831 (Pa. 1977).       “Substantial evidence” is all “relevant evidence which a
reasonable mind might accept as adequate to support a conclusion.” Philadelphia
Gas Works v. Unemployment Compensation Board of Review, 654 A.2d 153, 157
(Pa. Cmwlth. 1995). At the hearing, Claimant testified that she never informed
Human Resources or Employer’s president of her transportation problems.
McCorkle confirmed that she had no knowledge of Claimant’s transportation
situation. Thus, there was substantial evidence to support the Board’s finding that
Employer was unaware of Claimant’s alleged transportation problems.



2
  On review, this Court determines whether constitutional rights were violated, whether the
adjudication is in accordance with the law, and whether the necessary findings of fact are
supported by substantial evidence. 2 Pa. C.S. §704; Grieb v. Unemployment Compensation
Board of Review, 827 A.2d 422, 425 (Pa. 2003).


                                            4
             Next, Claimant asserts that the Board erred in concluding that she
lacked a necessitous and compelling reason to quit. In a voluntary quit case under
Section 402(b) of the Law, the claimant bears the burden of demonstrating that
“such termination was with cause of a necessitous and compelling nature.” Petrill
v. Unemployment Compensation Board of Review, 883 A.2d 714, 716 (Pa.
Cmwlth. 2005) (quoting Pacini v. Unemployment Compensation Board of Review,
518 A.2d 606, 607 (Pa. Cmwlth. 1986)). When an employee quits, the factual
matrix at the time of the separation governs whether the claimant is entitled to
benefits. Hussey Copper, Ltd. v. Unemployment Compensation Board of Review,
718 A.2d 894, 899 (Pa. Cmwlth. 1998).            As such, the relevant inquiry in
determining the cause of a claimant’s unemployment is confined to the
surrounding circumstances existing at the time of the claimant’s departure. Id.
Unless the precipitating event gave the claimant a necessitous and compelling
reason to quit, benefits should be denied. Id.
             In the matter sub judice, the precipitating event that caused Claimant
to quit was a reprimand from Employer after she insulted a co-worker about her
body odor.    “Resentment of a reprimand, absent unjust accusations, profane
language or abusive conduct; mere disappointment with wages; and personality
conflicts, absent an intolerable working atmosphere, do not amount to necessitous
and compelling causes.” Lynn v. Unemployment Compensation Board of Review,
427 A.2d 736, 737 (Pa. Cmwlth. 1981) (internal citations omitted). Claimant did
not present any evidence that Employer used profane language when reprimanding
her or created an intolerable working atmosphere. Claimant quit because she was
displeased with Employer’s reprimand, which was reasonable and did not give
Claimant a necessitous and compelling reason to quit.


                                          5
            For the above-stated reasons, we affirm the Board’s holding that
Claimant was ineligible for unemployment compensation under Section 402(b) of
the Law, 43 P.S. §802(b).

                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge




                                     6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sherry E. Williamson,           :
                  Petitioner    :
                                :
           v.                   :      No. 1370 C.D. 2015
                                :
Unemployment Compensation Board :
of Review,                      :
               Respondent       :


                                ORDER

            AND NOW, this 6th day of May, 2016, the order of the
Unemployment Compensation Board of Review dated June 23, 2015 in the above-
captioned matter is hereby AFFIRMED.

                                _____________________________________
                                MARY HANNAH LEAVITT, President Judge